IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00237-CR
 
Leroy King,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 265th District Court
Dallas County, Texas
Trial Court # F03-00811-FR
 

MEMORANDUM Opinion

 
      Appellant
appeals his conviction for robbery.  See Tex.
Penal Code Ann. § 29.02(a) (Vernon 2003).  We will affirm.
      In
Appellant’s sole issue, he contends that the evidence of his identity was
legally insufficient.  Appellant contends
that the victim’s testimony was not credible. 
In reviewing the legal sufficiency of the evidence, however, we do not
“assess the credibility of witnesses on each side.”  Ex
parte Elizondo, 947 S.W.2d 202, 205 (Tex. Crim. App. 1996).  The State points to the following
evidence.  The victim observed Appellant
in good light and saw his face clearly. 
The victim identified Appellant without any doubt near the scene of the
crime and in court.  A police officer saw
shock marks on the victim’s chest.  A
witness to the robbery saw Appellant use a metal object against the victim, and
saw Appellant get into a truck. 
Appellant was found in that truck near the scene of the crime, with an
electric cattle prod and the victim’s credit cards.  “[V]iewing the evidence in the light most
favorable to the prosecution,” we hold that a “rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.”  See
Herrera v. Collins, 506 U.S. 390, 401 (1993); Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Ross v. State, 133 S.W.3d 618, 620 (Tex. Crim. App. 2004).  Accordingly, we overrule Appellant’s issue.
      Having
overruled Appellant’s issue, we affirm.
TOM GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice
Reyna
Affirmed
Opinion delivered and filed December
 22, 2004
Do not publish
[CR25]